Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/31 has been entered. Claims 6-14, and 21-31 are currently pending and claims 1-5 and 15 – 20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9, 11-14, 21-22, 24-29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krueger (US 6,471,774; provided in 7/27/18 IDS, hereafter Krueger) in view of Zeolla et al (US 3,076,777; hereafter Zeolla).
Claim 6: Krueger teaches a method of applying a viscous fluid onto a surface (see, for example, abstract, col 16 lines 1-15, and col 22 lines 56-65) comprising,
Moving an applicator (49/377) associated with an extension member (such as collective of features depicted in Fig 2-9, such as further comprising 32, 37, 35, 47, 61, 69) over the substrate (article receiving the fluid) using a robotic operator in which the extension member is configured and a fluid 
Wherein the extension member comprises an arm (61) coupled to the applicator (49) and wherein the applicator rotates around an applicator axis (such as its axis of rotation, which is depicted as  normal to the article surface) (see, for example, Fig 30, col 25 lines 8-44) and the arm rotates around an arm axis  that is different than the applicator axis (such as axis of rotation of one of rotary actuators (69) (See, for example, Fig 9, col 10 lines 32-64).
Dispensing the viscous fluid from the fluid source to the applicator at a controlled rate using a fluid control system (See, for example, figures 21-27, col 6 lines 4-23 (fluid application system to apply precise and repeatable layer of fluid), col 13 lines 50-60 (flow of fluid is controlled via valve system), col 20 lines 49-67 (fluid moves with a uniform flow rate)). 
Applying the viscous fluid onto the surface using the applicator (See, for example, abstract, Figures, col 6 lines 4-23).   
Wherein moving the applicator comprises moving the applicator in a direction that is different than the applicator axis by rotating the arm around the arm axis (See, for example, Fig 9, col 10 lines 42-64, wherein as described above, the applicator axis corresponds to its axis of rotation which is normal to article surface) and rotation  of the arm around the arm axis via of one of the rotary actuators (69) would generate movement of the applicator in a different direction than the applicator axis as these two axes are not the same). 
Krueger teaches the method above, and further teaches wherein the invention is adapted for the production of glazing units / window assemblies for automobiles (See, for example, col1 lines 30-46).  
Claim 7: Krueger further teaches moving comprises: moving at least one of the extension member and a platform (such as surface / wall interfacing 32 and 47) associated with the extension member using the robotic operator to move the applicator to a position over the surface, wherein the fluid source (47) is associated with the extension member) (See, for example, Fig 2-7, 12-14, 30, abstract, col 6 lines 1-23). 
Claim 8: Krueger further teaches controlling an amount of the viscous fluid dispensed from the source to the applicator using a fluid control system  (see, for example, Fig 17, figures 21-27, col 6 lines 4-23 (fluid application system to apply precise and repeatable layer of fluid), col 13 lines 43-60 and col 15 lines 50-68).

Claim 11: Krueger further teaches wherein the fluid comprises a sealant and applied along edges (interfaces) between particular features and adjacent portions of a vehicle body and the applicator comprises a brush (See, for example, col 1 lines 30-46, col 2 lines 54-col 3 line 13, and col 20 lines 23-31). 
Claim 12: Krueger further teaches extending the applicator away from a platform (such as opposing end of 32 from which applicator is moved away from) using the extension member, wherein the extension member comprises a telescopic arm configured to extend and retract with respect to an arm axis through the telescopic arm (See, for example, Fig 2-7, col 6 lines 23-68). 
Claim 13: Krueger further teaches wherein moving further comprises positioning a platform (such as 35 or 57 and or body surfaces thereof) using a robotic arm (61) to position the extension member over the surface, wherein the platform is attaches to the robotic arm by an attachment unit (see, for example, fig 2-7, col 6 lines 23-68, col 7 lines 46-63).
Claim 14: Krueger further teaches moving comprises; moving at least one of the extension member and the platform (such as surface / wall  interfacing 32 and 47) wherein the fluid source (47) is associated with the platform (surface / wall interfacing 32 and 47) (See, for example, Fig 2-7, 12-14, 30, abstract, col 6 lines 1-23). 
Claim 21: refer to the rejections of claims 6 8 and 9 above.
Claim 22: refer to the rejections of claims 7 and 21 above.
Claim 24: refer to the rejections of claims 11 and 21 above.
Claim 25: refer to the rejections of claims 12 and 21 above.
Claim 26: refer to the rejections of claims 13 and 21 above. 
Claim 27: refer to the rejections of claims 14 and 26 above.

Claim 29: refer to the rejections of claims 7 and 28 above.
Claim 31: refer to the rejection of claim 11 and 31 above.

Claims 6-9, 11, 13-14, 21-22, 24 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase (US 2006/0081175; provided in 7/27/18 IDS, hereafter Nagase) in view of Nakajima et al (US 2010/0279045; hereafter Nakajima).
Claim 6: Nagase teaches a method of applying a viscous fluid (viscosity set to a “large value” so it would not flow down vertical surfaces) onto a surface (see, for example, abstract, [0057],Fig 1-3) comprising,
Moving an applicator (48) associated with an extension member (such as any one or all of 42, 46 and/ or 44 and components there between) along the substrate (article receiving the fluid, such as vehicle surface) using a robotic operator in which the extension member is configured and a fluid source is located at a first location and the applicator is located at a second location that is different than the first location to maintain a selected distance between the applicator an the fluid source (such as base 40 or tank 20) for the viscous fluid (see, for example, abstract, Fig 1-3, wherein as seen in Fig 1 and 2 the arms are controlled in such a way as to move the applicator to preselected positions relative to the bases / fluid source)  
Wherein the extension member includes an arm (such as 42, 46 and / or 44) connected to the applicator (48) and wherein the applicator rotates around an applicator axis (such as its axis running through length of roller)(see, for example, Fig 1-3, Fig 6) and the arm rotates around an arm axis that is different than the applicator axis (such as axis J6, J5, or J4) (See, for example, Fig 3, [0058]).
Dispensing the viscous fluid from the fluid source to the applicator at a controlled rate using a fluid control system (see, for example, Figures 1-3, Fig 4, Fig14, [0012], [0060-63], [0136] composite 
Applying the viscous fluid onto the surface using the applicator (See, for example, abstract, Figures 1-3,[0011-0012]).   
Wherein moving the applicator comprises moving the applicator in a direction that is different than the applicator axis by rotating the arm around the arm axis (See, for example, Fig 3, wherein as described above, the applicator axis corresponds to its axis of rotation / roller axis and rotation of arm 46 about axis J6 would result in the movement of applicator that is different than the applicator axis). 
Nagase teaches the method above, and further teaches wherein the viscosity can be adjusted so it will not flow down even if applied to curved, bent, vertical areas (See, for example, [0057]).   But Nagase is silent as to the range of viscosities used to avoid such dripping. Nakajima teaches a method of applying viscous fluids to form layers on curved / vertical surfaces (See, for example, abstract, Fig 2). Nakajima further teaches that suitable viscosities for preventing dripping during such coating is in the range of 100 to 300 poise (See, for example, [0079]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a viscosity of 100 to 3000 poise as it would predictably achieve the desired result of not flowing down curved / bent / vertical surfaces.  
Claim 7: Nagase further teaches positioning comprises moving at least one of the extension member (such as 46 and/ or 44 and components there between) and a platform (such as base 40) associated with the extension member using the robotic operator to move the applicator to a position over the surface, wherein the fluid source (20) is associated with the extension member (as tank is connected to each robot and components such as extensions members through each base it is associated with it) (See, for example, Fig 1-3). 

Claim 9: Nagase further teaches rotating the applicator about an applicator axis through the applicator independently of the extension member using an applicator movement system (See, for example, [0024], wherein the applicator can rotate regardless of the extension member rotating).  
Claim 11: Nagase further teaches wherein the fluid comprises a sealant (as it covers and protects, it reads on sealing) and applied along interfaces between particular features and adjacent portions of a vehicle body and the applicator comprises a brush (See, for example, Fig 1-3, [0012], [0059]). 
Claim 13: Krueger further teaches wherein moving further comprises positioning a platform (such as end portion of or arm 44) using a robotic arm (42 or arm portion of 44 itself) to position the extension member (46) over the surface, wherein the platform is attaches to the robotic arm by an attachment unit (see, for example, fig 2-3).
Claim 14: Nagase further teaches moving comprises moving at least one of the extension member and the platform associated with the extension member using the robotic operator to move the applicator to a position over the surface, wherein the fluid source (20) is associated with the extension member (as tank is connected to each robot through each base it is associated with all components of it) (See, for example, Fig 1-3). 
Claim 21: refer to the rejections of claims 6, 8 and 9 above.
Claim 22: refer to the rejections of claims 7 and 21 above.
Claim 24: refer to the rejections of claims 11 and 21 above.
Claim 26: refer to the rejections of claims 13 and 21 above. 
Claim 27: refer to the rejections of claims 14 and 26 above.
Allowable Subject Matter
Claims 10, 23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner contacted Applicant to attempt to incorporated such allowable subject matter into independent claims via an Examiner’s amendment (See interview summary), but Applicant declined.  

Response to Arguments
Applicant’s arguments filed 4/23/31 that the references do not teach the newly added limitations to claim 6 are unconvincing.  
With respect to applicants argument directed to the fluid source and applicator being at different locations, refer to Krueger (abstract, Fig 2-7, Fig 30-31, col 6 lines 23-68, col 25 lines 8-44, wherein 47 and 49 are in fixed relation to one another and movable together via their attachment to 32) and Nagase (abstract, Fig 1-3, wherein as seen in Fig 1 and 2 the arms are controlled in such a way as to move the applicator to preselected positions relative to the bases / fluid source) and further the rejections of the limitation above.
With respect to applicant’s arguments directed to a fluid control system, refer to Krueger (figures 21-27, col 6 lines 4-23 (fluid application system to apply precise and repeatable layer of fluid), col 13 lines 50-60 (flow of fluid is controlled via valve system), col 20 lines 49-67 (fluid moves with a uniform flow rate)) and Nagase (Figures 1-3, Fig 4, Fig14, [0012], [0060-63], [0136] composite hydraulic and pneumatic circuit with flow regulation control valves, controlled rate / flow  via setting of particular pressure) and further the rejections of the limitation above.
With respect to applicant’s arguments directed to moving the applicator in a direction different than the applicator axis by rotating the arm about the arm axis; refer to Krueger (Fig 9, col 10 lines 42-
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712